Citation Nr: 0937037	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-32 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In January 2008, the Board remanded this matter to the RO via 
the AMC for due process considerations and to attempt to 
verify the Veteran's claimed stressors.  Because those 
actions were not completed, the Board must unfortunately 
remand this claim again.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In this regard, the Board notes that two issues were cited in 
the August 2009 Supplemental Statement of the Case that are 
not before the VA at this time.  The issues of service 
connection for hearing loss a tinnitus were denied by the 
Board in January 2008.  These claims are no longer before the 
RO. 


REMAND

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   

As cited in the Board's January 2008 decision, evidence 
submitted in support of this PTSD claim includes VA and Vet 
Center treatment records that reflect both individual 
counseling and group therapy for PTSD.  

The Veteran served in Vietnam from May 1969 to April 1970.  
The evidence, including the medals and commendations awarded 
to the veteran, does not demonstrate that the veteran was 
engaged in combat with the enemy.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the veteran's 
unconfirmed combat, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).

This finding does not suggest that the Veteran was not in 
combat, simply that the service records do not provide a 
basis to assume the Veteran was exposed to combat during 
service.  Therefore, independent evidence is needed to verify 
the claimed in-service stressors.  

The veteran has submitted statements containing information 
about several incidents he allegedly participated in or 
witnessed in Vietnam.  However, the RO has not yet attempted 
to verify the incidents with the U.S. Army Joint Services and 
Research Center (JSRRC).  

The veteran has been diagnosed with PTSD due to in-service 
stressors that have not been verified.  His personnel records 
document that he served on active duty with the United States 
Army as a military policeman stationed in Vietnam from May 
1969 to April 1970.  He alleges exposure to combat and non-
combat stressors while in Vietnam.  The RO has not attempted 
to verify the stressors due to a stated lack of specific 
information capable of verification.  

In order to verify an alleged stressor, a claimant must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As cited in the Board's January 2008 remand, the Veteran has 
provided two stressors.  He alleges that, in approximately 
August 1969 in Vietnam while assigned to Co B 504th MP Bn 
(A), 93d MP Bn USARPAC, he was on the way back to base camp 
from patrolling with a crew of two gun jeeps when the crew 
came under fire at the site of a huey which had just crashed 
in a small field and burned.  The veteran alleges that he and 
his patrol crew attempted to pull the chopper crew from the 
wreckage of the huey yet were unable to save the already 
deceased chopper crew members.  The veteran alleges that a 
Cobra arrived at the scene and provided cover fire for the 
veteran and the patrol crew as they attempted to help the 
chopper crew.  

Simply stated, this event is not capable of verification by 
JSRRC as he has provided no details as to the people 
involved, what unit they were a part of, or any information 
that could be used to identify the people killed in this 
incident.   

The Veteran has provided a second stressor capable of 
verification.  He alleges that, also in approximately August 
1969 in Vietnam while assigned to Co B 504th MP Bn (A), 93d 
MP Bn USARPAC, his base camp came under rocket and mortar 
attack one night.  The veteran alleges that his squad covered 
the two-man interior bunkers situated around the K-9 kennel 
and that a rocket hit the K-9 kennel.  The veteran alleges 
that several of the dogs charged at him and his partner, 
prompting the veteran to shoot at the dogs, one of which 
succeeded in attacking the veteran's partner.  The veteran 
alleges that one of his bullets aimed at the dogs wounded his 
partner in the thigh and that a CID investigation was 
conducted regarding the veteran's partner's injuries.  The 
veteran alleges that he was put on house arrest by his CO 
during the investigation yet was later cleared of any 
wrongdoing.  

This event is capable of verification by JSRRC.  The Board 
remanded this claim in January 2008 to attempt verification 
of this stressor, yet the RO did not follow through on this 
attempt. 

Unfortunately, the Board must remand this claim again in 
order that the RO give proper development regarding the 
Veteran's one stressor that is capable of verification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request JSRRC to verify 
whether, in August 1969, the Veteran's unit, 
Co B 504th MP Bn(A), and stationed in 
Vietnam from May 1969 to April 1970, came 
under rocket and mortar attack, resulting in 
a rocket hit to the base camp's K-9 kennel, 
two or more dogs injured or killed by 
gunshot wounds outside the kennel and a CID 
investigation regarding the Veteran's part 
in his partner's bullet wound while being 
attacked by the dogs.  

If JSRRC responds that the RO has input the 
verification request incorrectly, then RO 
must make a new request following JSRRC's 
proper procedures.

2.  Thereafter, if and only if a stressor is 
verified, the Veteran should be scheduled 
for VA psychiatric examination.  The RO 
should provide the examiner the verified 
stressor and provide the examiner the claims 
folder (including all associated folders of 
medical records).  The examiner should then 
be requested to provide findings and opinion 
of the following questions:

If the examining physician finds that the 
Veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically 
identify which stressor is linked to the PTSD 
diagnosis.

3.  After completing the above development, 
the RO should readjudicate the claim on 
appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




